UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------x

UNITED STATES OF AMERICA                         :
                                                        ORDER
              - against -                        :

HORATIO HAMILTON,                                :      05 Cr. 18 (DC)

                            Defendant.           :

------------------------------------x



CHIN, Circuit Judge:

              Defendant Horatio Hamilton moves for compassionate release pursuant

to 18 U.S.C. § 3582(c)(1)(A), as modified by the First Step Act (the "FSA"), Pub. L. No.

115-391, 132 Stat. 5194 (Dec. 21, 2018). Mot. at 1. The government opposes the motion,

and Hamilton has filed a reply.

              The motion is GRANTED. The Court hereby orders that:

        1.    Hamilton's sentence of incarceration is reduced to time served plus ten

days;

        2.    the BOP shall release Hamilton from custody, no later than ten days from

today; and

        3.    Hamilton's term of supervised release is reduced to two years, subject to

the conditions of release set forth in the judgment dated June 14, 2011, see Dkt. No. 55.
He shall report to the nearest Probation Office within five days after his release from

custody.

             SO ORDERED.

Dated:       New York, New York
             June 3, 2021



                                                ___/s/DC_____________________
                                                DENNY CHIN
                                                United States Circuit Judge
                                                Sitting by Designation




                                            2
